DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Reasons for Allowance
3.	Claims 1-37 are allowed.  

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING SYSTEM, IMAGE FORMING APPARATUS, AND FEEDING APPARATUS.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claim 1: “. . . a detection sensor configured to detect a recording material fed by the feeding rotation member; one or more first hardware processors; one or more first memories including first instructions, that when executed by the one or more first hardware processors, cause the image forming apparatus to function as: a measuring unit configured to measure time from a predetermined timing until the detection sensor detects the recording material, and the information processing apparatus comprises; one or more second hardware processors; one or more second memories including second instructions, that when executed by the one or more second hardware processors, cause the information processing apparatus to function as: a reception unit configured to receive time data obtained by the measuring unit from the image forming apparatus; a classification unit configured to classify a plurality of the time data received by the reception unit into a first group and a second group in accordance with a length of time; and a selection unit configured to select a group for predicting a remaining life time of the feeding rotation member from the first group and the second group that are classified by the classification unit; and a prediction unit configured to predict a remaining life time of the feeding rotation member using the time data included in the group selected by the selection unit.”  
	b.	Claim 20: “. . . a detection sensor configured to detect a recording material fed by the feeding rotation member; one or more hardware processors; and one or more memories including instructions, that when executed by the one or 
	c.	Claim 21: “. . . a detection sensor configured to detect a recording material fed by the feeding rotation member; one or more hardware processors; and one or more memories including instructions, that when executed by the one or more hardware processors, cause the feeding apparatus to function as: a measuring unit configured to measure time from a predetermined timing until the detection sensor detects the recording material; an acquisition unit configured to divide a plurality of time data obtained by the measuring unit into two groups in accordance with a length of time and acquire from the plurality of time data included in a selected group among the two groups a reference time for determining a possibility that an abnormal state may occur when a recording material is fed by the feeding rotation member; and a determination unit configured to determine a possibility that the abnormal state may occur based on the reference time and the plurality of time data included in the selected group.”  
	d.	Claim 37: “. . . a detection sensor configured to detect a recording material conveyed by the feeding rotation member; one or more hardware processors; 
	e.	Regarding claims 2-19, 22-36, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner’ Remarks
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KODAMA et al. (US 2018/0127225) discloses a first feeding control mode for controlling a sheet feeding apparatus and a second feeding control mode for controlling the sheet feeding apparatus such that the sheet feeding operation is performed plural times during the period of time in which the printing rotor is rotated 360 degrees, and a control apparatus for controlling the sheet feeding apparatus according to the set feeding control mode.
	TSUDA et al. (US 4,270,860) discloses clock pulses are counted to produce a timing pulse each time the drum rotates by a predetermined angle, for instance one degree and the timing pulses are counted to produce various control pulses in synchronism with the rotation angle of the drum.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675